Citation Nr: 1532473	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, to include skin cancer and photodamaged skin, to include as due to herbicide and/or sun exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has left ear hearing loss and bilateral tinnitus as a result of noise exposure in service.  He underwent VA examination in connection with these claims in February 2010.  The examiner opined that while the Veteran did have left ear hearing loss and tinnitus, they were less likely than not related to service.  However, upon review, the Board finds that this opinion is inadequate and does not provide a sufficient basis upon which to decide the claims.  Specifically, in forming the opinion regarding hearing loss, the VA examiner relied on the fact that the Veteran's hearing was normal at the time of separation and upon examination in 2006.  The Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Additionally, the VA examiner did not provide a sufficient rationale for the conclusion that the Veteran's tinnitus was unrelated to service, but stated only that the Veteran reported the onset of tinnitus roughly 17 years after separation from service.  Thus, remand is warranted in order to obtain an addendum opinion.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."). 

The Veteran also asserts that he has skin cancer as a result of herbicide and/or excessive sun exposure during service in the Republic of Vietnam.  The Veteran's service treatment records indicate that he served in the Republic of Vietnam during the time period of January 9, 1962, to May 7, 1975, and is thus presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a) (2014).  The Veteran underwent VA examination in connection with this claim in February 2010.  The examiner diagnosed photodamaged skin, but did not find that the Veteran had an active diagnosis of skin cancer.  The examiner noted that photodamaged skin was not presumptively associated with herbicide exposure in the Republic of Vietnam, but did not provide an opinion as to whether any skin disability diagnosed during the pendency of the appeal was actually related to the Veteran's active duty service, including the Veteran's herbicide exposure and purported excessive sun exposure.  Additionally, since the February 2010 examination, private treatment records regarding the Veteran's treatment for skin disorders, which may include skin cancers, have been added to the record.  As such, the Board finds remand is warranted in order to obtain an additional examination and opinion.  See Barr, 
21 Vet. App. 311.

Additionally, as it appears that the Veteran may receive continuous treatment through VA, the Board finds that the RO should obtain VA treatment records dated from August 2012 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, forward the claims file to the VA audiologist who provided the February 2010 opinion, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's left ear hearing loss and bilateral tinnitus.  If additional examination is needed, such examination should be conducted.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records and examination report, and with consideration of the Veteran's lay statements, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any current left ear hearing loss or bilateral tinnitus began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the lack of hearing loss in service or upon separation as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology any skin disability, to include skin cancer and photodamaged skin, to include as due to herbicide and/or sun exposure.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability began in service, was caused by service, or is otherwise related to service, to include due to herbicide and/or sun exposure.  The examiner must comment on all skin-related diagnoses of record during the pendency of the appeal.  

The examiner should note that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, and must specifically comment on the relationship between any current skin disability and herbicide exposure, whether or not the Veteran is found to have a disability which is presumptively related to herbicide exposure.  The examiner must also specifically comment on the relationship between any current skin disability and the reports of sunburn, dry skin, and excessive sun sensitivity in the Veteran's service treatment records.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for left ear hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for a skin disability, to include skin cancer and photodamaged skin, to include as due to herbicide and/or sun exposure.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




